Order, Supreme Court, New York County (Robert H. Straus, J.), entered September 28, 2006, which denied a writ of habeas corpus, unanimously affirmed, without costs.
Assuming, as petitioner asserts, that he was never served with the three-day notice of preliminary revocation hearing required by Executive Law § 259-i (3) (c) (iii), it does not follow that he was denied due process, or that the entire parole revocation was otherwise rendered fatally defective, where he appeared for the hearing with counsel and did not object thereto, request an adjournment to prepare therefor or contend that he lacked adequate notice of the basis for the parole violation or was otherwise prejudiced (People ex rel. Williams v Walsh, 241 AD2d 979 [1997], lv denied 90 NY2d 809 [1997]). Concur—Lippman, P.J., Tom, Buckley and Moskowitz, JJ.